     Case 3:18-cv-00475-MMD-WGC Document 26 Filed 06/26/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA


JASMINE PAUL SANCHEZ,                )                   3:18-cv-00475-MMD-WGC
                                     )
                         Plaintiff,  )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   June 26, 2020
WILLIAM GITTERE, et al.,             )
                                     )
                         Defendants. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:           KAREN WALKER            REPORTER:         NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

         Before the court is Plaintiff’s letter (ECF No. 25) requesting information about a court date.

              Plaintiff is advised that according the court’s docket sheet, there is no court date
scheduled. The Scheduling Order (ECF No. 22) in this case set the following deadlines:

                Discovery cut-off:       June 22, 2020
                Dipositive motions: July 22, 2020
                Joint Pretrial Order: August 21, 2020. In the event dispositive motions are filed,
                the date for filing the joint pretrial order shall be suspended until thirty (30) days
                after a decision of the dispositive motions or until further order of the court.

         The District Judge will set a trial date once the parties have submitted their Joint Pretrial
Order.

         IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                                By:         /s/______________________
                                                        Deputy Clerk
